         Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 1 of 90




     Joseph R. Saved (State Bar No. 130064)
     Steven N. Williams (State Bar No. 175489)
     Nicomedes Sy Herrera (State Bar No. 275332)
     KevinRayhill (State Bar No. 267496)
     Kyla Gibboney(State Bar No. 301441)
     V Chai Oliver Prentice (State Bar No. 309807)
     JOSEPH SAVERI LAW FIRM, INC.
     601 California Street, Suite 1000
     San Francisco, California 94108
     Telephone: (415) 500-6800
     Facsiniile; (415) 395-9940
     Email: jsaveri@saverilawfirm.com
             swilliams@saverilawfirm.com
             nherrera@saverilawfirm.com
            krayhill@saverilawfirm.com
            kgibboney@saverilawfirm.com
            vprentice@saverilawfirm.com
10
     Attorneysfor Plaintiffs
11
                                  UNITED STATES DISTRICT COURT
12                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA; STATES                Case No.: 3:18-cv-3018-JCS
     OF CALIFORNIA, COLORADO,
15   CONNECTICUT, DELAWARE, FLORIDA,                 FIRST AMENDED COMPLAINT FOR
     GEORGIA, HAWAII, ILLINOIS, INDIANA,             VIOLATIONS OF:
16   IOWA, LOUISIANA, MARYLAND,
     MICHIGAN, MINNESOTA, MONTANA,                   1.   THE FEDERAL FALSE CLAIMS
17   NEVADA, NEW JERSEY, NEW MEXICO,                 ACT, 31 U.S.C. §§ 3729-3733; AND
     NEW YORK, NORTH CAROLINA,
18   OKLAHOMA, RHODE ISLAND,                         2. THE FALSE CLAIMS ACTS OF
     TENNESSEE, TEXAS, VERMONT, AND                  THE PLAINTIFF STATES,
19   WASHINGTON; THE COMMONWEALTHS                   COMMONWEALTHS, AND THE
     OF MASSACHUSETTS AND VIRGINIA;                  DISTRICT OF COLUMBIA
20   AND THE DISTRICT OF COLUMBIA,

21     rel ZACHARY SILBERSHER,                       QUITAM ACTION FILED
                                                     IN CAMERA AND UNDER SEAL
22                        Plaintiffs,
                                                     DO NOT PLACE IN PRESS BOX
23              V.                                   DO NOT ENTER ON PACER

24   ALLERGAN PLC, ALLERGAN, INC.,                   JURY TRIAL DEMANDED
     ALLERGAN USA, INC., ALLERGAN SALES,
25   LLC, FOREST LABORATORIES
     HOLDINGS, LTD., ADAMAS PHARMA,
26   AND ADAMAS PHARMACEUTICALS,
     INC.,
27
                          Defendants.
28




     Qui Tam Complaint - Filed Under Seal                                   CaseNO.3:18-CV-3018-JCS
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 2 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 3 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 4 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 5 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 6 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 7 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 8 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 9 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 10 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 11 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 12 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 13 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 14 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 15 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 16 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 17 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 18 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 19 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 20 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 21 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 22 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 23 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 24 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 25 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 26 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 27 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 28 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 29 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 30 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 31 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 32 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 33 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 34 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 35 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 36 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 37 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 38 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 39 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 40 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 41 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 42 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 43 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 44 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 45 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 46 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 47 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 48 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 49 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 50 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 51 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 52 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 53 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 54 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 55 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 56 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 57 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 58 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 59 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 60 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 61 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 62 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 63 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 64 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 65 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 66 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 67 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 68 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 69 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 70 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 71 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 72 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 73 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 74 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 75 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 76 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 77 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 78 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 79 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 80 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 81 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 82 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 83 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 84 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 85 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 86 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 87 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 88 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 89 of 90
Case 3:18-cv-03018-JCS Document 12 Filed 01/22/19 Page 90 of 90
